I concur in the reversal as to the elder Villareal, and I further believe that the judgment ought to have been reversed as to Gorgonio Villareal. The evidence places the elder Villareal in the vicinity of where the homicide occurred and shortly prior to the tragedy, in company with Jesus Gallardo. The State sought to show, and largely predicated its case upon the fact, that the parties who did the killing were in a buggy. The elder Villareal and Gallardo were in a buggy and are supposed to have left the ranch where the homicide occurred shortly prior to the killing the same evening. The State's case as to Gorgonio Villareal is made by the testimony of Lawrence Morris. In substance his testimony is, his wife was related to the Villareals; that he and his wife were on a visit to the Villareal ranch, and had been a day or two prior to the homicide; that that ranch was eight or ten miles or something like that from the scene of the homicide. His testimony is, further, that Gorgonio Villareal left the Villareal ranch at about 3 o'clock on Sunday evening and returned during the night. That when he left the ranch he was horseback and carried a rifle. This was the only rifle on the Villareal ranch. He further testified that on Monday morning Gorgonio told him that he had made away or gotten rid of the deceased, calling him by name. This is the substance of the State's case, except by the same witness introduced some evidence showing a motive on the part of appellant Gorgonio to do the killing. He says this grew out of an affection or love for the wife of the deceased, and that is the motive relied upon by the State, or at least seems to be. Of course, all those things were met on the trial and by some of the State's evidence, that there was evidence to show the motive alleged by this witness was false; that there was nothing improper, and had not been between defendant Gorgonio and the wife of deceased, and that they had not been together to amount to anything for quite a while. So all the facts disconnected appellant Gorgonio with the buggy. All the facts put the elder Villareal and Gallardo in the buggy. To meet Morris' testimony that Gorgonio Villareal absented himself from the ranch, carrying the gun mentioned by Morris, as well as to disprove the confession stated to have been made by Villareal to Morris, the witnesses at the Villareal ranch were introduced, and every one of these placed upon the stand testified that there was but one rifle on the ranch, and it had a screw missing which had to be fixed; that Morris left the ranch, leaving his wife at the ranch *Page 375 
on Sunday evening about 3 o'clock, and rode away horseback, carrying this gun with him to have it fixed, and that he was gone from the ranch until perhaps Tuesday, or at least until late Monday evening. All of these witnesses testify that the defendant Gorgonio did not leave the ranch after 12 o'clock on Sunday; that he was working about the place during Sunday evening, they going into detail as to what the work was and what he was doing. That he was also at home the next day working and remained about there. That Morris was not at the ranch Monday morning, which rendered it impossible that any confession should have been made as he swore. In fact, the testimony of all of the witnesses at the ranch by each side placed on the stand testified positively that Morris took the gun and left the ranch Sunday evening and did not return to the ranch until late Monday evening or Tuesday. That he carried the gun away with him to have a screw fixed and brought it back with the screw fixed. In addition to this, other State witnesses, among them the constable and a Mexican woman, Refugia Rodriguez, testified they saw him Monday morning about 10 o'clock in Falfurrias, twenty miles away from the Villareal ranch; they talked with him. These were State's witnesses, but were not at the ranch. If Morris' testimony is eliminated, the State would not have had evidence enough to have gone to the jury with any hope of a conviction. Morris accounts for himself only by stating that he spent Sunday night at the Villareal ranch. Every witness testifies to the contrary, and his wife, who was at the ranch, was not even placed on the stand to sustain him. So he stands with every witness, State and defendant, who testifies to the facts with reference to what has been above stated contradicting, and the State stands alone upon the testimony of this witness Morris. The writer does not understand how any jury would have convicted on the testimony of Morris.
On the motion for a new trial one of the jurors filed an affidavit an line with the matters I have just stated. The facts show a complete alibi for Morris from the ranch, but not from the scene of the homicide, he leaving the ranch in possession of the gun that is supposed to have been used and the State relied on as being used to commit the homicide. He was not accounted for from the time he left the ranch until Monday morning about 10 o'clock twenty miles away at Falfurrias. Ten o'clock or about 10 o'clock is the time he states defendant Gorgonio made the confession to him at the Villareal ranch. At that hour the constable, Mr. With, and Refugia Rodriguez testify they saw and talked with Morris at Falfurrias. They were State witnesses. Every witness except Morris proves an alibi for the defendant Gorgonio from the scene of the homicide and his presence at the ranch ten or twelve miles from where the homicide occurred. In addition to this, the affidavit of the juror is filed and appended to the motion for a new trial, in which it is stated that he and most of the jurors did not believe defendants guilty but did believe Morris guilty, giving various reasons for such belief and why a verdict was finally reached convicting the defendants; that by convicting appellants "the State might get the *Page 376 
right man," and in that event the jury "would sign up a petition to free these defendants. . . . Though I never believed the defendants were proven guilty, and did not then believe them proven guilty when I agreed to verdict of guilty, and do not now believe that the defendants are guilty under the evidence on the trial, but do believe that by finding the defendants guilty that the guilty party might be found and that the defendants thereafter can be released." The rule is invoked that the jury are the exclusive judges of the facts proved and the weight to be given the testimony. This is the general proposition asserted by the statute and marks the dividing line between the authority of the jury as to the facts and that of the court as to the law. Article 734 of the Revised Procedure so provides, and further, that the jury are not the judges of the law in any case but must take the law from the court. Practically the same rule is laid down in article 786, Revised Code of Criminal Procedure. This, however, does not mean that the jury may arbitrarily convict, nor do these articles annul the fundamental principle of the law which provides that the presumption of innocence and reasonable doubt shall be the law of every criminal case. In finding a verdict and passing on the facts, the verdict must be in consonance with the presumption of innocence and reasonable doubt. These presumptions are binding fully on the jury, and requires that body to weigh the facts from these standpoints. It is a clear limitation on the exclusive power of the jury deciding the facts and the weight of the testimony. The jury must receive the law from the court and be governed by it. See article 734, supra. The court must charge these presumptions, and the jury must be governed by them. They furnish the criterion by which facts are to be solved. This is a statutory rule that is to be read into and considered with the statute with reference to the province of the jury in passing on the facts. They have no right, no authority in law or good conscience to convict a man until the presumption of innocence and reasonable doubt have been overcome. They do not become arbitrarily the judges to set aside the presumption of innocence. This must be done by the facts, and the State can not ask in good conscience a verdict of conviction until the presumption of innocence to the exclusion of the reasonable doubt has been overcome by facts. These are fundamental rules fixed by law and can not be ignored by the jury any more than by the court. The jury is practically prohibited from viewing the facts from any other standpoint than from the presumption of innocence and reasonable doubt, and no verdict ought to be permitted to stand that does not overcome these basic principles of the law. These presumptions, or rather presumptions of innocence must be overcome. It is not what we call a conclusive presumption, but still it is a presumption in favor of innocence that must be overcome by facts, and because the jury are the exclusive judges of the facts does not abolish the statutory rule of the presumption of innocence and reasonable doubt. It may be overcome, but it must be overcome by evidence of a trustworthy nature. Though it is the province of the jury to find the facts, that body can *Page 377 
not deduce from the facts an unfavorable deduction or conclusion unless the favorable conclusion or deduction is excluded as unreasonable. Cromeans v. State, 59 Tex.Crim. Rep.. That is a sound and correct rule. That opinion is a clear enunciation of the law — in full harmony with the statutes. Applying this rule then to the facts of this case, and the record as it comes to this court, the finding of the jury is not correct. It does not speak a true verdict either in law under the evidence, or viewed from the standpoint of the uncontradicted affidavit of the juror that they did not believe appellants to be guilty. The accused is entitled to a fair trial and on competent evidence. He should never be convicted when the jurors who convict him admit his innocence, but convict him not because he is guilty but in order, by doing so, they might reach somebody else who was guilty. He should not be the "scape-goat for the sins turned loose in the wilderness." That is not the rule under our law. The man who is on trial and convicted must be proved guilty. He is not made the innocent "victim for the sins of the people." While this court should be cautious in setting aside a verdict on the question of fact, yet it has power to do so, and on proper occasion should rise to the emergency. This court is empowered to reverse on the facts, and it becomes its solemn duty to do so to prevent unjust convictions. This court should not lend itself to the affirmance of a case that comes to us in the shape this record does. It is said that a juror will not be heard to impeach his own verdict. That may or may not be correct, owing to circumstances, and the manner in which it comes. I am of opinion that a verdict may be impeached whenever that impeachment carried corruption with it on the part of the jury. The verdict is admitted to be an illegal conviction, stating the want of belief on the part of the jury from the facts of the guilt of the man they are incarcerating in the penitentiary. This juror stands uncontradicted as to his statements in this matter. Our court had power to investigate this matter and award a new trial, even on the facts as is plainly stated in the statutes of our State. See articles 938 and 939, Revised Code of Criminal Procedure. The court has the power to reverse for want of sufficient evidence, and in this case, in my judgment, the conviction against Gorgonio should have been reversed as well as that against the elder Villareal. In fact, in my judgment, the case is more favorable to Gorgonio than it is to his father. If Morris had been placed on the stand for perjury, his guilt would not have been the subject of debate, if this record is true, and this by the State's own testimony, and he was the man they were relying upon to incarcerate two men who the juror swears that the jury believe are not guilty. Perjury ought never to be regarded as sufficient to justify a conviction in the trial court, and certainly not of an affirmance by this court. This unfavorable verdict is a deduction most unfavorable on a state of facts from which no legitimate deduction of guilt can be inferred or ought to be inferred, as I understand this record.
For these reasons I concur in the reversal as to the elder Villareal, and dissent from the affirmance of Gorgonio Villareal. I do not believe *Page 378 
these men to be guilty, and I think the evidence shows beyond any question that fact and conclusion.
Since filing this dissent Judge Harper has called my attention to the fact that I was in error in stating that Gorgonio left his ranch on horseback and Gallardo in the buggy. This I find to be correct. I should have stated that Gorgonio was in the buggy and Gallardo on horseback. This correction is made so as to conform to the evidence of Morris.